Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 08-29-2022 under AFCP 2.0 and amendments as well as request for reconsideration, which have been placed of record in the file. Claims 1-20 are pending in this action. 

Response to Amendment
The amendment filed on 08-29-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1-2, 4  and 17-18. Applicant has amended objected dependent claims 2 and 17 adding all the limitations of independent claim 1 depend from as well as also has amended independent claims 1 and  18 with adding allowable limitations to expedite allowance of the instant application. Further Applicant arguments regarding abstract are persuasive , therefore objection to abstract is withdrawn.

Applicant has amended claims 1-2, 4  and 17-18. Applicant has amended objected dependent claims 2 and 17 adding all the limitations of independent claim 1 depend from, as well as also has amended independent claims 1 and  18 with adding allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 08-29-2022, under remark regarding allowable limitations “ a light emitting element is disposed on the second conductive layer for each of the pixels: an encapsulation layer covering the light emitting element; and a touch layer and a color filter layer are disposed on the encapsulation layer, wherein the color filter layer includes a plurality of first color patterns directly contacting the source connection electrode in the bending area, and adjacent first color patterns of the plurality of first color patterns are separated from each other and include a separation space therebetween” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claims 1-2 and 17-18 does overcome the prior art rejection mailed on 07-12-2022; which puts application number 17,037,603 in condition for allowance. 


Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s of  as well as newly  searched prior art of CAO Binbin et al. (US 20160334685 A1) discloses The COA substrate includes: a passivation layer pattern arranged on a first conductive layer pattern including a data line, and a source electrode and a drain electrode of a TFT, and including a first via-hole at a position corresponding to the drain electrode; a second conductive layer pattern arranged on the passivation layer pattern and including a conductive connection pattern arranged at a region defined by a gate line, the data line and the TFT, and connected to the drain electrode of the TFT through the via-hole; and a color filter layer pattern arranged on the second conductive layer pattern and including a second via-hole at a position corresponding to the conductive connection pattern. Lian Shiang-Lin et al. (US 20150346406 A1) discloses The sub-pixel includes an active device and a pixel electrode electrically connected with the active device. The active device may be a bottom gate thin film transistor or a top gate thin film transistor, which includes a gate, a channel, a source and a drain. Specifically, the active device is electrically connected with the corresponding scan lines and data lines. The gate is electrically connected with the scan lines, the source is electrically connected with the data lines, and the drain is electrically connected with the pixel electrode. The pixel electrode may be constituted by transparent conductive material, such as indium tin oxide (ITO), indium zinc oxide (IZO), aluminum zinc oxide (AZO), or other suitable conductive materials, but not limited thereto. The structure and the connection relationship of the pixel array layer are merely provided as an example for the purpose of description, and the invention is not limited thereto. According to the present embodiment, each of the sub-pixels is disposed in correspondence to one of the color filter patterns and the two sandwich a portion of the display medium layer to form a sub-pixel unit, whereby a plurality of sub-pixel units (such as a red sub-pixel unit, a blue sub-pixel unit and a green sub-pixel unit) may form a pixel unit and prior art of XIE Zhenyu et al. (US 20100295807 A1) discloses Specifically, a first active layer and a second active layer are formed on the substrate. The first active layer and the second active layer are fowled of a piezoelectric film. A light-blocking layer is formed below the first active layer and the second active layer. The light-blocking layer is used to block light and thus has the function of a black matrix. The first signal line extending in the lateral direction is provided on the first active layer, and a first electrode is also provided on the first active layer. A channel region of the first piezoelectric switch is formed between the first electrode and the first signal line, thus the first active layer, the first signal line and the first electrode constitute the first piezoelectric switch. The first active layer is used as a transfer layer, the first signal line is used as a source electrode (or a drain electrode), and the first electrode is used as a drain electrode (or a source electrode). The second signal line extending in the longitudinal direction is provided on the second active layer, and a second electrode is also provided on the second active layer. A channel region of the second piezoelectric switch is formed between the second electrode and the second signal line, thus the second active layer, the second signal line and the second electrode constitute the second piezoelectric switch. The second active layer is used as a transfer layer, the second signal line is used as a source electrode (or a drain electrode), and the second electrode is used as a drain electrode (or a source electrode). The first signal line integrally and continuously extends, and the second signal line discontinuously extends. The segment of the second signal line is formed between two adjacent first signal lines and has a discontinuity points on the sides of the first signal lines. The pixel regions are formed by intersecting of the first signal lines and the second signal lines. The color resin layer is formed on the first signal line, the first electrode, the second signal line and the second electrode. The color resin layer can comprise a red resin layer, a blue resin layer and a green resin pattern. The unit pattern of each color corresponds to one pixel region, and thus color pixel region is formed. A third via hole and a fourth via hole 44 are provided in the color resin layer 15. The third via hole and the fourth via hole 44 are respectively provided at the end portions of the segment of the second signal line on both sides of the discontinuity point. A connection electrode is formed on the color resin layer and is connected with the segments of the second signal line through the third via hole and the fourth via hole, thus the segments of the second signal line are connected with each other by the connection electrode to form an integral and continuous structure. A first insulating layer is formed on the connection electrode and covers the entirety of the substrate. A first via hole and a second via hole are formed in the first insulating layer . The first via hole is provided over the first electrode, and the first insulating layer and the color resin layer in the first via hole are etched away to expose the surface of the first electrode. The second via hole is provided over the second electrode, and the first insulating layer and the color resin layer in the second via hole are etched away to expose the surface of the second electrode. The working electrode is formed on the first insulating layer, and is connected with the first electrode through the first via hole and with the second electrode through the second via hole . In addition, in this embodiment, the working electrode is also used as the common electrode of the color filter structure layer; however, none of the cited or  newly searched prior arts recites or  discloses all the other limitations of independent claim in combination with uniquely distinct features represented by underlined bold claim limitations recited below; “a light emitting element is disposed on the second conductive layer for each of the pixels: an encapsulation layer covering the light emitting element; and a touch layer and a color filter layer are disposed on the encapsulation layer, wherein the color filter layer includes a plurality of first color patterns directly contacting the source connection electrode in the bending area, and adjacent first color patterns of the plurality of first color patterns are separated from each other and include a separation space therebetween”.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1-2, 4  and 17-18. Applicant has amended objected dependent claims 2 and 17 adding all the limitations of independent claim 1 depend from, as well as also has amended independent claims 1 and  18 with adding allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 08-29-2022 are convincing. As argued by applicant in remarks under claim rejection page 6, paragraph 2 Lines 1-2; after extensive search and further consideration, the prior art of Jeong Hwan-Hee et al. (US 201803208903 A1) with all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a light emitting element is disposed on the second conductive layer for each of the pixels: an encapsulation layer covering the light emitting element; and a touch layer and a color filter layer are disposed on the encapsulation layer, wherein the color filter layer includes a plurality of first color patterns directly contacting the source connection electrode in the bending area, and adjacent first color patterns of the plurality of first color patterns are separated from each other and include a separation space therebetween.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

09-02-2022